significant index nos and department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ended date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted this letter also constitutes notice that with respect to the above-named defined benefit pension_plan conditional waivers of the percent excise_tax under sec_4971 of the internal_revenue_code have been granted for the excise_taxes that would otherwise apply with respect to the plan years ended date date date and date the waivers of the percent excise_tax have been granted in accordance with section b of the employee_retirement_income_security_act_of_1974 erisa the amount for which these excise_tax waivers have been granted is equal to percent of the contribution which would otherwise be required to reduce the balance of the funding_standard_account to zero as of the end of each of the applicable_plan years for which a waiver is granted to the extent such deficiency has not been corrected of course because we have waived the excise_tax for these four years the penalties and interest associated with respect to the excise_taxes under section b of the code will be zero may the company has a june to may fiscal_year the information furnished indicates that the company had negative earnings for the fiscal years ended may company has begun the implementation of a business strategy focused simultaneously on improvements in its gross margins through adding value to the products it already makes and sells into niche markets and the pursuit of markets that take advantage of recently acquired licenses received from a large multinational corporation in combination with supporting technologies developed by the company in response to these losses the and may - please be advised that these waivers are granted subject_to the following conditions the contributions required to satisfy the minimum_funding_standard for the plan years ending date and are to be timely made as defined in sec_412 of the code without a waiver being granted for such years the company either pays or makes arrangements with the appropriate irs office to pay the excise_taxes applicable under section a of the internal_revenue_code associated with the funding deficiencies for the four plan years ended september through september if these conditions are not satisfied the funding waiver for the plan_year ended september with the plan years ended september retroactively null and void you agreed to these conditions in a letter dated date and the waivers of the percent excise_taxes associated are _ through september your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company's profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended september the date of this letter should be entered on schedule b actuarial information a copy of this letter is also being sent to the manager employee_plans classification in a copy of this letter should be furnished to the enrolled_actuary for the plan if you have any questions on this ruling letter please contact sincerely norman greenberg manager employee_plans actuarial group
